     Case 2:13-cv-01591-DJH-DMF Document 249 Filed 11/14/18 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    David M. Garcia,                                   No. CV-13-1591-PHX-DJH (DMF)
10                   Plaintiff,
11    v.                                                 PROTECTIVE ORDER
12    Charles L. Ryan, et al.,
13                   Defendants.
14
15
16           The parties have stipulated to the entry of a Protective Order pursuant to Rule 26(c)
17    of the Federal Rules of Civil Procedure. The Court will approve the Protective Order
18    subject to the modification that the scope of the Protective Order will be limited insofar as
19    filing documents with the Court. The parties are directed to the Ninth Circuit’s requirement
20    of particularized compelling reasons be met to shield information filed with the Court in
21    support of a dispositive motion, Pintos v. Pacific Creditors Ass'n, 565 F.3d 1106 (9th Cir.
22    2009), and should note in particular that “[u]nder the ‘compelling reasons’ standard, a
23    district court must weigh relevant factors, base its decision on a compelling reason, and
24    articulate the factual basis for its ruling, without relying on hypothesis or conjecture.” Id.
25    at 1116 (footnote and quotations omitted).
26           In light of the strong presumption in favor of public access to court records in civil
27    cases, the Court reserves the right to unseal materials filed under seal if, upon reviewing
28    the sealed documents, the Court determines, after appropriate input from the parties, that
     Case 2:13-cv-01591-DJH-DMF Document 249 Filed 11/14/18 Page 2 of 2



 1    they should be available to the public or otherwise do not merit sealed status under the
 2    governing procedural, statutory, and case law. Accordingly, and with the limitation above,
 3           IT IS ORDERED that the Parties thereto shall comply with the terms they have
 4    stipulated to therein regarding the confidentiality of certain documents and information as
 5    fully described in the Stipulation (Doc. 246).
 6           Dated this 14th day of November, 2018.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
